United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 01-1658
                                 ___________

Wasim Aziz,                            *
                                       *
             Appellant,                *
                                       *
      v.                               * Appeal from the United States
                                       * District Court for the Eastern
Dora Schriro; Larry Rowley; Paul       * District of Missouri.
V. Brown; Brenda Short, Guard,         *
NECC; Larry Barnes, Guard, NECC;       *    [UNPUBLISHED]
Michael Dempsey, Asst.                 *
Superintendent, NECC; Deb Creason, *
Director of Nursing, NECC;             *
E. Wallace, Health Care Administrator, *
NECC; S. Hallazgo, Doctor and          *
Medical Director, NECC; Correctional *
Medical Services; Ansel Card,          *
Superintendent, TCC; Arnold Mantle, *
Grievance Officer, ACC; Vivian Watts, *
Guard, TCC; Benny Bertgen, Guard,      *
TCC; Linda Alexander; Michael Groose,*
Assistant Director of Prisons,         *
                                       *
             Appellees.                *
                                 ___________

                        Submitted: May 31, 2001
                            Filed: June 5, 2001
                                ___________

Before BOWMAN, BEAM, and LOKEN, Circuit Judges.
                           ___________
PER CURIAM.


      Former Missouri inmate Wasim Aziz brought a 42 U.S.C. § 1983 action claiming
that prison personnel retaliated against him for filing grievances--thereby chilling his
right of free speech and violating due process, the Eighth Amendment, and state law--
when they disciplined him for language he had used in the grievances. He also claimed
that he was denied adequate medical care. The district court1 dismissed his complaint,
without prejudice, under 28 U.S.C. § 1915(e)(2)(B). Aziz appeals.


      After de novo review, see Moore v. Sims, 200 F.3d 1170, 1171 (8th Cir. 2000)
(per curiam), we agree with the district court that Aziz failed to state a section 1983
claim based on disciplinary action, see Cowans v. Warren, 150 F.3d 910, 912 (8th Cir.
1998) (per curiam) (where inmate breaks prison rule by using abusive and insulting
language that is unnecessary to advance his grievance, discipline for use of offensive
language does not raise claim of retaliation or other constitutional violation). We also
agree that Aziz failed to state a section 1983 claim regarding his medical care, because
he did not sufficiently allege defendants were deliberately indifferent to his serious
medical need. See Estelle v. Gamble, 429 U.S. 97, 106 (1976); Dulany v. Carnahan,
132 F.3d 1234, 1239 (8th Cir. 1997); Bellecourt v. United States, 994 F.2d 427, 431
(8th Cir. 1993), cert. denied, 510 U.S. 1109 (1994). Finally, we hold that the district
court did not err in declining to exercise supplemental jurisdiction over any pendent
state law claim. See 28 U.S.C. § 1367(c)(3).


      Accordingly, we affirm. See 8th Cir. R. 47B.




      1
       The Honorable Donald J. Stohr, District Judge, United States District Court for
the Eastern District of Missouri.
                                          -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -3-